DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 18-34 are pending. Claims 29-34 are withdrawn. Claims 18 and 22-23 have been amended. The prior art rejection is revised in view of the amendment.
Claim Objections
Claim 18 objected to because of the following informalities: “, wherein the microwave chamber comprises an outer faraday cage,” was improperly indicated as new text. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-28 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject 
Claim 18, as amended, recites “wherein the mount is not positioned on a conveyor belt that is positioned within the microwave chamber.”
Applicant has not presented any part of the disclosure as supporting such a negative limitation. The mere disclosure of a batch process shown in Figs. 1, 2, and 4, contrasted with the continuous process with a conveyor belt shown in Figs. 7, 8 is insufficient for such a negative limitation. Any number of configurations that do not include a conveyor belt would be within the scope of claim 18 as amended but have not been disclosed.
Claim 27 recites “wherein the item of footwear is moved through the microwave field on a conveyor.” To the extent that the written description of claim 18 depends on the contrast between the embodiment shown in Figs. 1, 2, and 4 with the embodiment shown in Figs. 7-8, this claim is directed to the embodiment shown in Figs. 7-8, the limitation of claim 27 contradicts the requirement of parent claim 18 that the mount in the microwave field is not on a conveyor belt (true for Figs. 1, 2, and 4, but not for Figs. 7-8). No embodiment has been taught that meets the limitations of claim 27.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-28 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the mount" in line 16.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "a movable mount.”  It is unclear what relationship this movable mount has to “the mount” of claim 18.
Claim 27 recites the limitation "a conveyor.”  It is unclear what relationship this movable mount has to “a conveyor belt” of claim 18.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 23-24 and 27 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Claim 24 recites wherein the mount is oscillated or rotated asymmetrically within the chamber. Parent claim 22 recites wherein the mount is rotated and not oscillated. Accordingly, claim 24 does not include the limitation of claim 22 that the mount is not oscillated.
The limitations of claim 27, requiring moving the item of footwear through the microwave field on a conveyor does not include the limitation of claim 18 that the mount on which the footwear moves not be positioned on a conveyor belt.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 18-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Claude (FR 2570580, all citations to the specification are to the included translation) in view of Kilgore (US 6,497,786), Guilhem (US 2017/0182757), and Cook (US 2009/0286013).
Regarding claim 18, Claude discloses a method of moulding a mouldable reinforcing element of an item of footwear (buttresses, page 1) comprising the steps of: 

	Claude teaches a method substantially as claimed. Claude teaches that the configuration of microwave ovens for the manufacture of a shoe is in no way limited (p. 5). Claude also teaches that the enclosure and doors of the oven stop microwaves. Claude does not teach locating the item of footwear within a microwave chamber through a door in a side of the microwave chamber, closing the door to seal the microwave chamber, producing a microwave field contained within the microwave chamber and turning off the microwave field, opening the door to unseal the chamber, and then removing the item of footwear from the chamber through the door, wherein the microwave chamber comprises an outer faraday cage, wherein the mount is not positioned on a conveyor belt that is positioned within the microwave chamber.
	However, in the same field of endeavor of microwaving to bond components for manufacturing (abstract), Kilgore teaches locating the item of footwear within a microwave chamber, producing a microwave field contained within the microwave chamber and turning 
	Additionally, in the same field of endeavor of microwaving plastic with fabric, Guilhem teaches locating the item within a microwave chamber through a door in a side of the microwave chamber (guillotine door permitting introduction of the item, [0017]), closing the door to seal the microwave chamber (not powered when opened, [0017]), producing a microwave field contained within the microwave chamber ([0017]) and turning off the microwave field (off before door is opened, [0017]), opening the door to unseal the chamber ([0017]), and then removing the item from the chamber through the door (implied step for removal, [0017]), wherein the microwave chamber comprises an outer faraday cage ([0016]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Claude to put the item of footwear in a batch oven because p. 5 of Claude teaches that the configuration of the oven is in no way limited by that disclosure, Kilgore teaches a batch method (col. 12 ll. 52-57, Fig. 5) for producing shoes, and [0016] of Guilhem teaches using a Faraday cage with doors to avoid any leakage of electromagnetic waves for the safety of the employees working with or in proximity to the machine. As modified, the batch method does not entail a mount positioned on a conveyor belt that is positioned within the microwave chamber.
Claude in view of Kilgore and Guilhem teaches a method substantially as claimed. Claude in view of Kilgore and Guilhem does not teach wherein the mount is rotated or oscillated during heating.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method of Claude to rotate the structure supporting the last because [0009] of Cook teaches that uneven heating can be overcome by rotating the platform supporting the item being heated.
Regarding claim 19, Claude as modified teaches wherein the mouldable reinforcing element is a heel counter and the appropriate location is a back part of the item of footwear (heels, p. 5).  
Regarding claim 20, Claude as modified teaches wherein the mouldable reinforcing element is a toe puff and the appropriate location is a front part of the item of footwear (all components of a shoe, p. 5).  
Regarding claim 21, Claude as modified teaches wherein the item of footwear is located on a movable mount within the microwave chamber and during heating the mount is moved within the chamber to move the item of footwear relative to the microwave chamber (as modified, rotating support plate, Cook [0009]).  
Regarding claim 22, Claude as modified teaches wherein the mount is rotated during heating and not oscillated during heating (as modified, rotating support plate, Cook [0009]).   

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Claude (FR 2570580) in view of Kilgore (US 6,497,786), Guilhem (US 2017/0182757), and Cook (US 2009/0286013) as applied to claim 22 above, and further in view of Gerling (US 4,176,268).
Regarding claim 24, Claude in view of Kilgore, Guilhem, and Cook teaches a method substantially as claimed. Claude in view of Kilgore, Guilhem, and Cook does not teach wherein the mount is oscillated or rotated asymmetrically within the chamber.
	However, in the same field of endeavor of microwave ovens, Gerling teaches wherein the mount is oscillated during heating (intermittent movement for oscillation constitutes assymetric oscillation, abstract col. 4 ll. 61-64).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method of Claude to, instead of rotating as in Cook, oscillating because col. 4 ll. 61-64 of Gerling teaches that oscillating results in more uniform heating and this is an alternative to rotating to achieve the same purpose by similar means of more uniform heating.

Claims 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Claude (FR 2570580) in view of Kilgore (US 6,497,786), Guilhem (US 2017/0182757), and Cook (US 2009/0286013) as applied to claim 18 above, and further in view of Cooper (US 2014/0197163).
	Regarding claim 25, Claude in view of Kilgore, Guilhem, and Cook teaches a method substantially as claimed. Claude in view of Kilgore, Guilhem, and Cook does not disclose wherein the microwave field within which the item of footwear is located is not stationary.
	However, in the same field of endeavor of microwave ovens, Cooper teaches wherein the microwave field within which the item is located is not stationary (mode stirrer that moves the microwave field, abstract, [0006]).

Regarding claim 26, Claude in view of Kilgore, Guilhem, Cook, and Cooper teaches wherein the microwave field is moved relative to the item of footwear using at least one mode stirrer (as modified, mode stirrer of Cooper, abstract).

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Claude (FR 2570580) in view of Kilgore (US 6,497,786), Guilhem (US 2017/0182757), and Cook (US 2009/0286013) as applied to claim 18 above, and further in view of Darland (US 2016/0374435).
	Regarding claim 28, Claude in view of Kilgore, Guilhem, and Cook teaches a method substantially as claimed. Claude is not explicit about whether the last is formed of a microwave transparent material.
	However, in the same field of endeavor of using microwaves for manufacturing shoes, Darland teaches wherein the last is formed of a microwave transparent material (tool 600 comprises a microwave transparent material, [0039-40], Fig. 6)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified form G of Claude in view of Kilgore, Guilhem, and Cook to be formed of a microwave transparent material as taught by .
Response to Arguments
Applicant's arguments filed December 10, 2021 have been fully considered but they are not persuasive.
Applicant’s amendments have altered the scope of the claims such that the previous rejections, as amended, are withdrawn. However, the changes to the claims prompted the inclusion of Cook (US 2009/0286013) and the revision of how the references are applied to teach embodiments within the scope of the amended claims.
Applicant argues that Claude is not a reasonable starting point based on Applicant’s assertions of microwaves escaping the chamber. Applicant has not provided a declaration of these technical assertions. In any event, this argument is not persuasive because Claude has been modified in view of Kilgore and Guilhem such that the resulting method is a batch production process in a chamber with a faraday cage that would also prevent such microwave escapes.
The present rejection no longer relies on movement of the footwear on a conveyor belt as indicated above. Applicant’s arguments that the rejections regarding movement are insufficient to the extent they rely on movement from a conveyor belt are moot. Cook, as indicated above, is relied upon to teach the movement recited in claim 18, with a further modification in view of Gerling regarding oscillation.
Applicant asks two questions:

Why would they consider this necessary when the microwave field itself is being varied? Again, a conveyor belt is not part of the modified method. While claim 24 confusedly recites oscillation, the claim does not include the teachings of claims 25-26 wherein the microwave field is moved by a mode stirrer. The question accordingly does not apply to any of the claims. Additionally, the prior art teaches both mode stirrers (Cooper) and oscillation (Gerling) for ensuring more even heating. There is no apparent technical barrier to combining these methods and the present claims do not recite a combination. 
Claims 23 and 27 contain contradictory limitations. Accordingly, the art rejections have been withdrawn.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prissok (US 2019/0299494) is not believed to be prior art based on an effective filing date after the filing date of priority document number GB 1607792.7. Heineck US (2014/0262010) teaches a method involving a footware item heated inside a chamber with a door. Klems (US 5,254,197) teaches alternative embodiments, one without a conveyor and one with a turntable moving the mold into and out of the microwave chamber (col. 5 ll. 60 to col. 6 ll. 18) and thereby additionally provides evidence that batch and conveyor processes are art recognized substitutes. Cook (US 2011/0104496; US 8,361,621; US 9,303,152) teaches subject matter similar to Cook (US 2009/0286013), cited above.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J CHIDIAC whose telephone number is (571)272-6131. The examiner can normally be reached 8:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/NICHOLAS J CHIDIAC/             Examiner, Art Unit 1744                                                                                                                                                                                           
/NIKI BAKHTIARI/             Primary Examiner, Art Unit 1726